UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2433


NATHANIEL LENARD BUTLER,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY GOVERNMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02605-JFM)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Lenard Butler, Appellant Pro Se.   Edward Barry
Lattner, Silvia Carolina Kinch, COUNTY ATTORNEY’S OFFICE,
Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Lenard Butler appeals the district court’s

order granting summary judgment in favor of Montgomery County

Government in his employment discrimination action.                     We have

reviewed the record and find no reversible error.                 Accordingly,

we   deny   leave   to   proceed   in   forma   pauperis    and   dismiss   the

appeal for the reasons stated by the district court.                  Butler v.

Montgomery County Gov’t, No. 8:12-cv-02605-JFM (D. Md. Oct. 31,

2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the   materials

before   this   court    and   argument     would   not   aid   the   decisional

process.



                                                                       DISMISSED




                                        2